Title: From Thomas Jefferson to George Jefferson, 18 October 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Oct. 18. 98.
          
          I have occasion to pay to Genl. Stephen Thompson Mason a sum not exceeding 50. dollars, which lying across the country cannot be done from hence for want of mercantile connections. presuming you have recieved mr Hooper’s first paiment which furnished a surplus after mr Wyckham’s order would be satisfied, I have taken the liberty of desiring Genl. Mason to draw on you in his own name for the sum before mentioned, stating it to be on my account, which I pray you therefore to honour, should it be done, for I am not sure it will be called for at all. I am Dear Sir
          Your affectionate friend & servt
          
            Th: Jefferson
          
        